Citation Nr: 0621008	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  96-19 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus, claimed as secondary to Hepatitis C.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy, claimed as secondary to Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1953 to December 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  
The Board remanded the case in June 2003 and May 2005.  The 
case is now ready for appellate review.  

The Board notes that during the course of this appeal the 
issues were sometimes characterized by the RO as involving 
entitlement to service connection.  However, the veteran's 
only contention is that he developed diabetes and peripheral 
neuropathy secondary to Hepatitis C, a disorder for which he 
was previously granted compensation under 38 U.S.C.A. § 1151 
as it was recognized as having resulted from blood 
transfusion provided by the VA.  The veteran does not contend 
that either diabetes or peripheral neuropathy was incurred in 
or aggravated by service.  Accordingly, the Board has phrased 
the issues in the manner shown on the cover page of this 
decision.


FINDINGS OF FACT

1.  The veteran's current diabetes mellitus was not caused or 
aggravated by his hepatitis C, by the medications taken for 
treatment of that disease, or by any other medical treatment 
provided by the VA.

2.  The veteran's current peripheral neuropathy was not 
caused or aggravated by his hepatitis C, by medications taken 
for treatment of that disease, or by any other medical 
treatment provided by the VA.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for diabetes mellitus have 
not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.361 (2005).

2.  The criteria for entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy 
have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that each of the content 
requirements of a duty to assist notice has been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Letters from the RO dated in August 2002 and October 2003 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters adequately told the veteran to 
submit any additional evidence that he had in his possession.  
The veteran was also afforded notification in May 2006 
regarding establishing the appropriate rating or the 
effective date following any grant compensation.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The veteran's initial VCAA letter was not provided prior to 
the adjudication of his claim.  However, he was afforded an 
appropriate opportunity to submit evidence and he has not 
alleged that he was harmed by this sequence of events.  The 
Board also notes that the veteran has submitted additional 
evidence without prior RO review.  However, it is duplicative 
or does not relate to the issues which are being decided 
herein.  Thus, the veteran is not prejudiced by the Board's 
consideration of such evidence.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Subsequent amendments to 38 U.S.C.A. § 1151 made 
by Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97.  
Because the veteran's claims for compensation for diabetes 
and peripheral neuropathy were filed after October 1997, the 
version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

As noted above, the veteran contends, in essence, that he 
developed additional disabilities as a result of the 
hepatitis C which was previously found to have been caused by 
VA medical treatment.  Thus, the situation is analogous to 
one where a veteran seeks secondary service connection.  
Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  That regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Although the current appeal does not involve a 
question of service connection, the Board finds that the 
general principles contained in the foregoing regulation and 
Court decision are applicable in light of the veteran's 
contentions that his diabetes and peripheral neuropathy are 
secondary to his hepatitis C.  

The veteran had active service from December 1953 to December 
1955.  He has previously established entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for major 
depression, rated as 70 percent disabling; and hepatitis C, 
rated as 60 percent disabling.  

During the hearing held before the undersigned Veterans Law 
Judge in May 2006, the veteran testified that he believed 
that he had developed diabetes mellitus and peripheral 
neuropathy secondary to his hepatitis C or the medications 
taken for treatment of that disorder.  He recounted that he 
had established entitlement to compensation for hepatitis C 
because he contracted it during a blood transfusion when he 
had open heart surgery in 1984 at a VA hospital.  He said 
that he was later found to have diabetes and peripheral 
neuropathy.  The veteran reported, in essence,  that his 
research had shown that such disabilities could be caused by 
hepatitis C or the interferon used to treat that disorder.  

The report of a diabetes examination conducted by the VA in 
June 2005 shows that the examiner reviewed the veteran's 
medical records.  The veteran reported that in the year 2000, 
he was told that he had diabetes mellitus type II.  The 
veteran also reported having peripheral neuropathy that 
interfered with his walking and sleep.  Following 
examination, the diagnoses were diabetes mellitus type 2, 
well controlled.  An associated VA peripheral nerves 
examination report shows that the veteran stated that he had 
onset of peripheral nerve problems in 1991.  The examiner 
concluded that the veteran had peripheral neuropathy 
secondary to diabetes mellitus.  With respect to the question 
of whether the veteran's diabetes mellitus was caused by his 
hepatitis C, the examiner stated that he reviewed two years 
of articles in two medical journals and found no evidence of 
such a relationship.  He further stated that he believed that 
it would not be appropriate to make a statement to that 
effect because it would only be mere speculation on his part.  

The foregoing opinion, which weighs against he claim, is the 
only competent medical opinion which is of record.  Thus, the 
clinical and other objective evidence of record fails to 
indicate an etiological relationship between the veteran's 
compensated hepatitis C and his diabetes mellitus and 
peripheral neuropathy.   The Board has noted that the veteran 
has expressed his own opinion that his hepatitis C and 
treatment caused his diabetes and peripheral neuropathy.  
However, the Board notes that the veteran is not competent, 
as a lay person, to make such a medical judgment. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board has considered a VA medical treatment record entry 
dated in October 1999 which notes that the veteran had S1 
radiculopathy and superimposed mild diabetes mellitus 
neuropathy, and further indicated that "Hep C may also be 
contributing to neuropathy."  However, such a statement is 
not sufficient to support a claim for compensation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim).

The appellant has also presented copies of several articles 
pertaining to scientific studies as to the possible 
relationship between various diseases, and the articles 
indicate, in essence, that it is possible that hepatitis C 
and interferon treatment may cause diabetes and peripheral 
neuropathy.  The Board notes, however, that these are studies 
which pertained to persons other than the veteran.  
Therefore, the articles cannot be said to contain medical 
opinion demonstrating that the veteran's diabetes and 
peripheral neuropathy are attributable to his hepatitis C.  
See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  See 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Therefore, the Board concludes that the veteran's diabetes 
and peripheral neuropathy are not related to his hepatitis C 
and the Interferon treatment.  The veteran's current diabetes 
mellitus and peripheral neuropathy were not caused or 
aggravated by his hepatitis C, by the medications taken for 
treatment of that disease, or by any other medical treatment 
provided by the VA.  As such, the veteran does not have 
additional disability due to VA medical treatment or 
secondary to the hepatitis C.  Accordingly, the Board 
concludes that the criteria for entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus 
and/or peripheral neuropathy have not been met.  In light of 
this, there is no need to determine if there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA or 
an event not reasonably foreseeable.




ORDER

1.  Compensation under 38 U.S.C.A. § 1151 for diabetes 
mellitus, claimed as secondary to Hepatitis C, is denied.

2.  Compensation under 38 U.S.C.A. § 1151 for peripheral 
neuropathy, claimed as secondary to Hepatitis C, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


